Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 1 of 13 PageID #: 14939




                   EXHIBIT 5
      Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 2 of 13 PageID #: 14940
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________
                       Citrix Systems, Inc.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-00588-LPS
                          Workspot, Inc.                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:           Microsoft Corporation, c/o Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

            See Attachment A

 Place: Wilks, Lukoff & Bracegirdle, LLC                                                Date and Time:
           4250 Lancaster Pike, Suite 200                                                                    06/28/2019 9:00 am
           Wilmington, DE 19805

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         06/11/2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                    /s/ Scott B. Czerwonka (DE Bar No. 4844)
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Citrix Systems, Inc.                                                    , who issues or requests this subpoena, are:
Scott B. Czerwonka, Wilks, Lukoff & Bracegirdle, LLC, 4250 Lancaster Pike, Suite 200, Wilmington, DE 19805;
sczerwonka@wlblaw.com; (302) 230-5154

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
      Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 3 of 13 PageID #: 14941
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00588-LPS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
      Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 4 of 13 PageID #: 14942
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 5 of 13 PageID #: 14943



                                        ATTACHMENT A

         Pursuant to Rule 45 of the Federal Rules of Civil Procedure, and in accordance with the

 instructions and definitions listed below, Plaintiff Citrix Systems, Inc. requests Microsoft Corp.

 produce the following documents and things for inspection and copying.

                                          DEFINITIONS

         1.     The Local Rules for the U.S. District Court for the District of Delaware are

 hereby incorporated by reference.

         2.     “Microsoft,” “You,” or “Your” means Microsoft Corp., its officers, directors,

 current and former employees, counsel, agents, consultants, representatives, and any other

 persons acting on behalf of any of the foregoing, and Microsoft’s affiliates, parents, subsidiaries,

 divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

 and any other legal entities, whether foreign or domestic, that are owned by or controlled by or

 under common control with Microsoft and all predecessors and successors in interest to such

 entities.

         3.     “Accused Products” means any virtualization product for sale by Workspot,

 including but not limited to Workspot Control, Workspot Client, Workspot Agent, Workspot

 Enterprise Connector, Workspot App Cloud, Workspot Desktop Cloud, Workspot Workstation

 Cloud, and any Workspot Hybrid Deployments.

         4.     “Citrix’s Virtualization Products” means Citrix’s on-premises and cloud-based

 solutions including but not limited to Citrix Virtual Apps and Desktops (formerly XenApp and

 XenDesktop and XenApp and XenDesktop Service), Citrix Endpoint Management (formerly

 XenMobile and XenMobile Service), Citrix ADC (formerly NetScaler ADC), Citrix Gateway

 (formerly NetScaler, NetScaler Unified Gateway, and NetScaler Gateway Service), Citrix

                                                  1

 EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 6 of 13 PageID #: 14944



 Receiver, ShareFile, and Citrix Cloud and its attendant services (including but not limited to

 ShareFile service).

         5.     “Citrix” or “Plaintiff” refers collectively to Citrix Systems, Inc. and each of their

 officers, directors, agents, representatives, employees, attorneys, and investigators, and any other

 person acting on behalf of such entities.

         6.     “Workspot” or “Defendant” refers to Workspot, Inc., its officers, directors,

 current and former employees, counsel, agents, consultants, representatives, and any other

 persons acting on behalf of any of the foregoing, and Workspot’s affiliates, parents, subsidiaries,

 divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

 and any other legal entities, whether foreign or domestic, that are owned by or controlled by or

 under common control with Workspot, and all predecessors and successors in interest to such

 entities.

         7.         “This action” or “case” or “litigation” means Citrix Systems, Inc. v. Workspot,

 Inc., Case No. 18-00588-LPS-CJB, United States District Court, District of Delaware.

         8.         “Product” means any machine, manufacture, apparatus, device, system, process,

 or method which is designed to function together electrically, mechanically, chemically, or

 otherwise, to achieve a particular function or purpose, including those offered for sale, sold,

 imported, or under development.

         9.     “Communication” means the exchange of information by any means of

 transmission, including, without limitation, face-to-face conversation, mail, overnight delivery,

 hand delivery, internet, telephone, electronic mail, or facsimile.

         10.    “Concerning,” “referring to,” “that refer(s) to,” “relating to,” “that relate(s) to,”

 and other variations thereof, as used herein shall be construed in their broadest possible sense,

                                                   2

 EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 7 of 13 PageID #: 14945



 and shall mean without limitation and whether in whole or in part: referring to, constituting,

 bearing upon, commenting upon, reflecting, evidencing, pertaining to, describing, depicting,

 consisting of, containing, comprising, embodying, identifying, stating, discussing, analyzing,

 studying, summarizing, dealing with, relating to, or having any logical or factual connection

 whatsoever with the subject addressed, regardless of whether the factual connection is favorable

 to or adverse to You.

        11.     “Document” is used in its customary broad sense, and includes, but is not limited

 to, any written, printed, typed, recorded, videotaped, filmed, transcribed, taped, electronically

 created or other matter of any kind or nature held or produced or reproduced, whether sent or

 received, including the original, and includes, but is not limited to, all correspondence, emails,

 records, drawings, calculations, memoranda, reports, financial statements, contracts, tabulations,

 studies, analyses, evaluations, work appointment books, lab notebooks, diaries, comparisons,

 questionnaires, surveys, charts, graphs, books, pamphlets, booklets, articles, magazines,

 newspapers, microfilm, microfiche, photographs, tapes or other recordings, magnetic tapes,

 discs, flash media, other computer-readable media, printouts, computer generated reports and

 printouts, other data compilations from which information can be obtained, as well as copies of

 the foregoing which differ in any way, including by the addition of handwritten notations or

 other written or printed matter of any nature, from the original, and includes all such documents

 that are in Your possession, custody or control, or to which You otherwise have access. The

 foregoing specifically includes information stored in a computer database and capable of being

 generated in documentary form, such as electronic mail.

        12.     The term “Thing” and its plural are used in the broadest permissible sense

 consistent with the Federal Rules of Civil Procedure and refers to all tangible objects and items

                                                  3

 EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 8 of 13 PageID #: 14946



 other than Documents and includes every such object and item regardless of nature or kind such

 as, by way of example but without limitation, machines, devices, components, parts, assemblies,

 models, samples, prototypes, and commercial and production items, whether or not complete and

 whether or not functional.

           13.   “And” and “or” shall be construed either conjunctively or disjunctively, as

 required by the context, to bring within the scope of these requests any information which might

 be deemed outside their scope by any other construction.

           14.   “Any” and “all” shall be construed in their broadest form, and words imparting

 the singular shall include the plural and vice versa, so as to bring within the scope of these

 requests all the information that might otherwise be construed to be outside their scope.

           15.   “Date” as used herein shall mean the exact day, month and year if so ascertainable

 or, if not, the best approximation (including relationship to seasons and other events).

           16.   “Including” shall not be used to limit any general category or description that

 precedes it and shall mean “including without limitation” so as to be inclusive.

           17.   “Person” as used herein includes any natural person, firm, partnership,

 association, corporation, trust, and any other business, governmental or legal entity.

           18.   “Third party” or “third parties” refer to any person(s) that are not party to this

 action.

           19.   The singular shall include the plural and vice versa, as necessary, to bring within

 the scope of the Request all responses that might otherwise be construed to be outside its scope.




                                                  4

 EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 9 of 13 PageID #: 14947




                                         INSTRUCTIONS
        A.      These requests are continuing in nature so that with respect to any request as to

 which You, after responding, discover additional responsive documents, You shall provide such

 documents immediately after acquiring knowledge of their existence or advise in writing as to

 why such additional documents cannot be provided immediately.

        B.      Each responsive document or portion thereof that You claim to be privileged

 against discovery on any ground must be identified by providing:
                1.     a description of the general type of document, i.e., letter, memorandum,

                report, miscellaneous note, etc.;

                2.     the date;
                3.     the author;

                4.     all addresses, recipients, copyholders and other distributees;

                5.     the organization, if any, with which each author, addressee, recipient, or

                distributee was then connected and his job title or description;

                6.     the number of pages;

                7.     a general summary of the subject matter; and

                8.     the grounds for refusing to produce the document or portion thereof.

        C.      If a refusal to provide documents responsive to any Request is asserted on the

 grounds of burden, You should state in detail the reason(s) for Your objection(s), including the

 number and nature of documents or records needed to be searched or produced, the location of

 the documents, the custodian of the documents, and the number of person hours and costs

 required to conduct the search.
        D.      Any document requested of which You have knowledge or information but that is

 not in Your possession, custody or control must be identified in the manner set forth in paragraph

 B hereof.



                                                    5

 EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 10 of 13 PageID #: 14948




         E.      All documents requested shall be produced as they are kept in the usual course of
  business or shall be organized and labeled to correspond with the categories in these requests.

  File folder tabs, file labels, binder labels, binder tabs or other organizational marks or labels that

  identify documents or the location of documents responsive to these requests shall be produced

  so as to identify the documents contained within the file or binder.

         F.      Electronic records and computerized information must be produced in an

  intelligible format or together with a description of the system from which it was derived
  sufficient to permit rendering the materials intelligible.

         G.      Selection and numbering of responsive documents shall be performed in such a

  manner as to enable the source of each document to be determined.
         H.      If any request is ambiguous or unclear to You, You are requested to contact

  undersigned counsel as soon as possible so that the request can be clarified to avoid unnecessary

  delays in discovery.

         I.      You may designate as confidential (pursuant to the Protective Order, attached as

  Attachment B) any Document you produce.




                                                     6

  EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 11 of 13 PageID #: 14949



                                     DOCUMENT REQUESTS

  REQUEST FOR PRODUCTION NO. 1:

         All documents and things relating to any testing, implementation, integration or

  configuration of the Accused Products with any of Your products or services.

  REQUEST FOR PRODUCTION NO. 2:

         All documents relating to any training or instruction involving the implementation,

  functionality, configuration, or use of the Accused Products with any of Your products or

  services.

  REQUEST FOR PRODUCTION NO. 3:

         All versions of any marketing, promotional, advertising, and informational Documents

  relating to any of the Accused Products and Your products or services.

  REQUEST FOR PRODUCTION NO. 4:

         All contracts, agreements and licenses between You and Workspot.

  REQUEST FOR PRODUCTION NO. 5:

         All documents concerning any comparison or testing of any of the Accused Products

  to/against any of Citrix’s Virtualization Products.

  REQUEST FOR PRODUCTION NO. 6:

         All Documents and Communications related to Workspot’s or Your efforts to advertise,

  market, promote, offer to sell, and/or sell the Accused Products.

  REQUEST FOR PRODUCTION NO. 7:

         All Documents and Communications related to any joint efforts by Workspot and You to

  advertise, market, promote, offer to sell, and/or sell the Accused Products, including but not

  limited to all materials provided by Workspot to You related to any joint efforts.

                                                   7

  EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 12 of 13 PageID #: 14950



  REQUEST FOR PRODUCTION NO. 8:

         All Documents and Communications relating to any reactions, responses, or feedback

  regarding statements made by Workspot or You, or representatives of Workspot or You, that

  mention Citrix, Citrix’s Virtualization Products, or “VDI 1.0 Solutions.”

  REQUEST FOR PRODUCTION NO. 9:

         All Documents and Communications between Workspot and You related to Citrix’s

  Virtualization Products.

  REQUEST FOR PRODUCTION NO. 10:

         All advertisements, marketing or promotional items, brochures, videos, social media,

  website, and/or blog posts, commercials or pamphlets published or created by You, or provided

  by You to anyone else, concerning the Accused Products.

  REQUEST FOR PRODUCTION NO. 11:

         All documents or communications that record, report, reflect, state, tabulate, summarize,

  chart, or otherwise concern the dollar amount you have paid to or received from Workspot for

  the Accused Products.

  REQUEST FOR PRODUCTION NO. 12:

         Any agreements related to the Accused Products, including license agreements and

  agreements related to the installation, maintenance or use of the Accused Products.

  REQUEST FOR PRODUCTION NO. 13:

         All documents that include or relate to technical and design information pertaining to the

  Accused Products.




                                                  8

  EAST\166917454.1
Case 1:18-cv-00588-LPS Document 240-5 Filed 06/11/19 Page 13 of 13 PageID #: 14951



  REQUEST FOR PRODUCTION NO. 14:

         All documents concerning the interoperability and integration of any of the Accused

  Products with Microsoft Azure.




                                              9

  EAST\166917454.1
